Deren Manasevit, assigned counsel, in opposition.The respondent's petition for certification for appeal from the Appellate Court, 166 Conn. App. 1, 140 A.3d 402 (2016), is granted, limited to the following issue:"Did the Appellate Court correctly determine that the habeas court incorrectly rendered judgment for the respondent on the petitioner's claim that his trial counsel was ineffective in failing to object to portions of the testimony of Tanika McCotter in a transcript admitted under the former testimony exception to the hearsay rule, on the ground that they were 'double hearsay'?"